
	
		II
		112th CONGRESS
		1st Session
		S. 1146
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2011
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To establish a pilot program under which veterans in the
		  State of Alaska may receive health care benefits from the Department of
		  Veterans Affairs at non-Department medical facilities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alaska Hero's Card Act of
			 2011.
		2.Pilot program on
			 provision of health care to veterans residing in Alaska at non-Department of
			 Veterans Affairs medical facilities
			(a)In
			 generalThe Secretary of Veterans Affairs shall establish a pilot
			 program to assess the feasibility and advisability of carrying out a program by
			 which a covered veteran can, except as provided in subsection (f), receive
			 necessary hospital care or medical services for any condition at any hospital
			 or medical facility or from any medical provider eligible to receive payments
			 under—
				(1)the Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.);
				(2)the Medicaid
			 program under title XIX of such Act (42 U.S.C. 1396 et seq.);
				(3)the TRICARE
			 program; or
				(4)the Indian health
			 program.
				(b)Covered
			 veteranFor purposes of this section, a covered veteran is any
			 veteran who—
				(1)is entitled to
			 hospital care or medical services under laws administered by the Secretary of
			 Veterans Affairs;
				(2)is located in the
			 State of Alaska; and
				(3)resides at a
			 location that is located in—
					(A)such State;
			 and
					(B)a town, village,
			 or other community that is not accessible by motor vehicle (as defined in
			 section 30102 of title 49, United States Code).
					(c)Duration of
			 pilotThe pilot program shall be carried out during the two-year
			 period beginning on the date of the enactment of this Act.
			(d)Cost of care
			 and service
				(1)In
			 generalThe cost of any hospital care or medical service provided
			 under the pilot program shall be borne by the United States from amounts other
			 than amounts appropriated or otherwise made available for an Indian health
			 program.
				(2)No billing of
			 veteransThe Secretary shall take measures to ensure that covered
			 veterans are not billed for the hospital care and medical services they receive
			 under the pilot program.
				(e)Alaska Hero
			 CardIn carrying out the pilot program, the Secretary shall issue
			 to each covered veteran a card to be known as a Alaska Hero Card
			 that such veteran may present to an authorized provider to establish the
			 covered veteran's eligibility for hospital care and medical services under the
			 pilot program.
			(f)Authorized
			 providersThe Secretary may establish a list of authorized
			 providers from whom a covered veteran may receive hospital care and medical
			 services under the pilot program.
			(g)Measures To
			 ensure quality and safety of care
				(1)In
			 generalThe Secretary shall take such measures as may be
			 necessary to ensure that the quality and safety of care provided to veterans
			 under the pilot program is equal to or better than the quality and safety of
			 care otherwise provided by the Department of Veterans Affairs.
				(2)Specific
			 measuresThe measures described in paragraph (1) may include
			 requirements relating to the following:
					(A)Credentialing and
			 accreditation of providers of hospital care or medical services.
					(B)Timely reporting
			 of access to care.
					(C)Timely reporting
			 of clinical information to the Secretary.
					(D)Reporting safety
			 issues, patient complaints, and patient satisfaction.
					(E)Robust quality
			 programs, including peer review and compliance with industry standards and
			 requirements.
					(3)Providers
			 certified by Indian Health ServiceFor purposes of the pilot
			 program, the Secretary shall consider the equality and safety of care provided
			 by a provider described in subsection (a)(2) who is certified by the Indian
			 Health Service as a community health aide pursuant to section 119 of the Indian
			 Health Care Improvement Act (25 U.S.C. 1616l) and who is
			 providing services within the scope of such certification as being equal to or
			 better than the quality and safety of care otherwise provided by the
			 Department.
				(h)SavingsNothing
			 in this section shall be construed to limit any right of recovery available to
			 an Indian health program under the provisions of section 206 or 405(c) of the
			 Indian Health Care Improvement Act (25 U.S.C. 1621e and 1645(c)), or any other
			 Federal or State law.
			(i)DefinitionsIn
			 this section:
				(1)Hospital care
			 and medical servicesThe terms hospital care and
			 medical services have the meanings given such terms in section
			 1701 of title 38, United States Code.
				(2)Indian health
			 programThe term Indian health program has the
			 meaning given such term in section 4 of the Indian Health Care Improvement Act
			 (25 U.S.C. 1603).
				(3)Service-connectedThe
			 term service-connected has the meaning given such term in section
			 101 of such title.
				(4)TRICARE
			 programThe term TRICARE program has the meaning
			 given such term in section 1072 of title 10, United States Code.
				
